Citation Nr: 0602721	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-20 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel



INTRODUCTION

The veteran had active service from January 1966 to November 
1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A December 2002 rating 
decision denied the veteran's application for an increase and 
continued his 50 percent evaluation for PTSD.  He perfected 
an appeal of the denial.

A January 2002 rating decision increased the evaluation of 
the veteran's PTSD from 30 percent to 50 percent, effective 
May 31, 2001.  The veteran submitted a timely Notice of 
Disagreement with the assigned effective date of the 
increase, and a Statement of the Case (SOC) was issued in May 
2002.  See 38 C.F.R. §§ 19.26, 19.29.  The claims file 
reflects no evidence of the SOC having been returned as 
undelivered, and neither does it reflect any evidence of the 
veteran having filed a substantive appeal in response to the 
SOC.  Thus, that issue is not before the Board and will not 
be addressed in this decision.  38 C.F.R. § 20.200.  

In the initial review of this appeal, in March 2005, the 
Board remanded the case to the RO for additional development.  
The RO completed the additional development to the extent 
deemed possible and returned the case to the Board for 
further appellate review.  The veteran's representative 
submitted additional argument on his behalf in December 2005.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's PTSD currently manifests with depressed 
mood and some sleep difficulty, but treatment records show 
him to be alert, oriented, verbal, and coherent, with a 
Global Assessment of Functioning (GAF) consistently between 
60 and 65.

3.  Occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or an 
inability to establish and maintain effective relationships, 
has not been more nearly approximated.


CONCLUSION OF LAW

The requirements for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.655(b), 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a June 2005 letter and pursuant to a Board 
remand, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence in his 
possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the June 2003 SOC, and an August 
2005 Supplemental Statement of the Case (SSOC).  These 
documents provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Additionally, the June 2003 SOC 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Relevant law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered.  Current rating evaluations of 
mental disorders include consideration of the criteria of the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), 38 C.F.R. § 4.130, but the VA rating 
criteria govern the overall evaluation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442-44 (2002).  An evaluation of 
the disability level of a mental disorder is based on the 
total evidentiary picture of the appellant's occupational and 
social impairment.  Further, social impairment is not the 
sole criterion on which an evaluation is based.  38 C.F.R. 
§ 4.126(a), (b).  Not every criterion of a higher rating 
criteria must be met in order for an appellant to receive the 
higher evaluation, 38 C.F.R. § 4.21, and any doubt as to 
whether to apply a higher rating is resolved in favor of the 
higher rating.  38 C.F.R. § 4.3.  If a disability picture 
more nearly approximates the higher criteria, the higher 
rating will be assigned.  38 C.F.R. § 4.7.  
  
In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

Factual background

Historically, an October 1999 rating decision granted 
entitlement to service connection for PTSD with a 30 percent 
evaluation, effective January 1999.  A January 2002 rating 
decision granted an increased evaluation from 30 percent to 
50 percent, effective May 2001.  The veteran's current 
application for an increase was received by the RO in 
September 2002.

Upon receipt of the veteran's application, the RO provided 
him a November 2002 letter, which informed him that the RO 
was requesting that he be scheduled for an examination and of 
the consequences of not reporting for the examination.  The 
examination was scheduled for late November 2002, but the 
veteran failed to report.  A December 2002 rating decision 
denied the veteran's claim for an increase and continued his 
50 percent evaluation.

In his March 2003 Notice of Disagreement, the veteran related 
that he did not have transportation, which made it hard for 
him to get to the treatment facility.  He also related that 
his memory was bad, he had a lot of sleepless nights, and 
that at times he just could not function.  He saw his 
provider every three months, and he was prescribed Prozac and 
other medication.

The SOC noted that the veteran failed to report for his 
scheduled examination and that he did not respond to a 
September 2003 RO letter which requested additional evidence 
in support of his claim.  The veteran's substantive appeal 
reflects that his PTSD symptoms seemed to be getting worse, 
he did not like being around crowds, and he had thoughts of 
suicide many times, though he could not do it.  He also 
related that he could not remember what he had done two days 
earlier, he had panic attacks, and his sleep was bad.  He 
stated that it seemed hard just to take a shower, he had a 
lot of stress, he was depressed a lot, and simple things were 
hard for him.

The Board remand instructed the RO to obtain the veteran's 
treatment records from the VA facilities where he was 
treated.  The claims file reflects that the RO received 
negative replies from the Van Dorn and Salisbury treatment 
facilities.  Records from the VA facility at Fayetteville, 
North Carolina, for the period July 2001 to June 2005 were 
provided.

The increase allowed by the January 2002 rating decision was 
based on the veteran's treatment records up to October 2001 
and the October 2001 examination.  His mental health clinic 
treatment notes for the period December 2001 to June 2005 
reflect that he was prescribed Prozac 20 mg and Oxazepam 15 
mg.  He was also prescribed Trazodone, but he did not take it 
regularly, although he informed his provider that he did not 
wish to discontinue it.  In December 2001, he informed his 
provider that he felt sad most of the time, he still felt 
depressed, his appetite varied, and he did not want to commit 
suicide.  He was alert, oriented, verbal, and coherent.  He 
was mildly anxious, mildly depressed, and manifested no 
thought disorder.  His GAF was assessed as 65.

The only months in which the veteran's GAF was assessed lower 
than 65 were April 2002, September 2003, and February 2004, 
in which his GAF was assessed at 60.  In April 2002, he 
complained of sleep difficulty and feeling depressed because 
his mind was racing.  He denied suicide ideation, related 
that he ate well, and he was coherent.  In September 2003 he 
had an episode of alcohol abuse.  He felt nervous and 
depressed, but denied suicide ideation and related that he 
ate well.  He was alert, oriented, verbal, and coherent.  In 
February 2004, he related that he slept about four hours a 
night and his appetite was not that bad.  He felt depressed 
but denied suicide ideation.  Mental status examination 
revealed no abnormality.

In December 2001, July 2002, December 2002, May 2003, June 
2004, September 2004, and March 2005, the veteran's GAF was 
assessed as 65.  The December 2002 note assessed his PTSD as 
stable.  In March 2005, the veteran reported that he was 
doing fairly well, he ate whatever his sister prepared and 
brought him, and he felt depressed but not enough to commit 
suicide.  He was alert, oriented, verbal, and coherent.  He 
was also friendly and cooperative.  The staff psychiatrist 
assessed him as mildly anxious and mildly depressed.  His 
prescribed medications were Prozac, Oxazepam, Lorazepam, and 
Inderal.

Analysis

The Board notes that the veteran's representative at times 
referred to the October 2001 examination when asserting the 
veteran has more nearly approximated a higher evaluation.  As 
noted above, the January 2002 rating decision allowed the 
veteran an increase after that examination.  Thus, while the 
Board has considered all the evidence of record, the Board 
deems the evidence from November 2001 to date to be the most 
probative evidence of the current severity of his PTSD.

PTSD which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
an evaluation of 50 percent.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

PTSD with occupational and social impairment reflecting 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships, warrants an evaluation of 70 percent.  Id.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.  Id.

The Board finds that the preponderance of the probative 
evidence shows the veteran's PTSD to more nearly approximate 
a 50 percent evaluation.  38 C.F.R. §§ 4.3, 4.7.  The Board 
notes the veteran's Notice of Disagreement and his 
substantive appeal where he intimated that he had memory 
impairment and had difficulty motivating himself to maintain 
his personal hygiene.  While one entry in August 2003 noted 
he was disheveled, he was found to be intoxicated at that 
time.  The rest of his treatment records, however, do not 
reflect any hygiene or memory concerns by his treatment 
providers.  His consistent complaints were of feeling sad and 
depressed, and periodic difficulty sleeping.  Nonetheless, 
the treatment records reflect that his mental status 
examination consistently showed him as alert, oriented, 
verbal, and coherent.

As noted above, since November 2001, the veteran's GAF has 
consistently been either 60 or 65.  The GAF considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  DSM-IV, p. 
46.  A GAF of 60 is at the highest end of the 51 to 60 range, 
which is reflective of moderate symptoms.  DSM-IV, p. 47.  
His GAFs of 65 fall in the next range of 61 to 70, an 
indication of some mild symptoms, generally functioning 
pretty well, has some meaningful personal relationships.  
Id., at 48.  The staff psychiatrist at the March 2005 session 
assessed the veteran's anxiety and depression symptoms as 
mild.  Further, although his ability to form and maintain 
meaningful relationships is impacted by his PTSD, it has not 
been eliminated.  The treatment records reflect that he 
maintains a relationship with a sister, as she prepares food 
for him and brings it to him.  Thus, the Board finds that the 
veteran's PTSD more nearly approximates 50 percent than a 
higher evaluation.  38 C.F.R. § 4.7.

The Board has considered the doctrine of reasonable doubt but 
finds the veteran's PTSD more nearly approximates a 50 
percent evaluation, and that 50 percent adequately 
compensates him for his industrial and social impairment.  
Further, the Board notes that information which would have 
been obtained at the November 2002 examination, for which the 
veteran failed to report, would have been relevant to this 
decision.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


